Citation Nr: 1000956	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands to include as due to exposure to 
Agent Orange.  

2.  Entitlement to service connection for a skin condition to 
include as due to exposure to Agent Orange.

3.  Entitlement to an initial rating higher than 10 percent 
for a lumbar spinal stenosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1966 to November 1969.  He served in Vietnam from 
July 1967 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Although the statement of the case included the initial 
rating for posttraumatic stress disorder, in his substantive 
appeal the Veteran limited the appeal to the issues as stated 
on the first page of this decision.  He did not perfect an 
appeal for the initial rating for posttraumatic stress 
disorder. 

The claim of service connection for a skin condition and the 
initial rating claim for lumbar spinal stenosis are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

Peripheral neuropathy of the hands was not affirmatively 
shown to have had onset during service; peripheral neuropathy 
of the hands was not manifested to a compensable degree 
within one year from the date of separation from service; and 
peripheral neuropathy of the hands, first diagnosed after 
service beyond the one-year presumptive period for a chronic 
disease, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, in service. 





CONCLUSION OF LAW

Peripheral neuropathy of the hands was not incurred in or 
aggravated by service; peripheral neuropathy as a chronic 
disease may not be presumed to have been incurred in service; 
and peripheral neuropathy of the hands is not a disease 
subject to the presumption of service connection due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the claim of service connection for peripheral neuropathy, 
the only claim decided in this decision, the RO provided pre-
adjudication VCAA notice by letters, dated in January 2006 
and March 2006.  

The notice included the type of evidence needed to 
substantiate the claim of service connection to include as 
due to exposure to Agent Orange, namely, evidence of an 
injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The Veteran was notified that he could submit a 
medical opinion or other medical or scientific evidence that 
exposure to Agent Orange caused peripheral neuropathy.

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet.App. 473 (notice of 
the elements of the claim); and of Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (pre-adjudication notice).  And no 
further VCAA notice is required. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.  

In the absence of competent medical evidence, suggesting a 
nexus between peripheral neuropathy of the hands and an 
injury, disease, or event in service, but is too equivocal or 
lacking specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology, there is 
no possible association with service, and a VA medical 
examination or medical opinion is not required under the duty 
to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83-84 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  
38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days develops a disease 
of the central nervous system, peripheral neuropathy, to a 
degree of 10 percent or more within one year from separation 
from service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. §§ 3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); 38 C.F.R. § 1.17.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"acute and subacute peripheral neuropathy" means transit 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.   38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 38 C.F.R. § 3.309 (e), Note 2.

The presumptive period for these conditions is any time after 
service, except that acute and subacute peripheral neuropathy 
have a presumptive period of one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 
Fed. Reg. 42600- 42608 (2002);  Notice, 68 Fed. Reg. 27630- 
27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007).  



The Secretary has further determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for chronic peripheral nervous system disorders.  
See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also 
Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999)(empahasis added). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 
38 C.F.R. § 3.303(d).

Facts

The service personnel records show that the Veteran served in 
Vietnam from July 196 to July 1968. 

After service, VA records show that in October 2005 history 
included pain and numbness in the medial three fingers of the 
left hand and "dragging pain" in the left arm, from the 
shoulder down.  The Veteran reported that the same thing had 
happened on the right side a few weeks earlier, but he 
indicated that the symptoms ceased after a few days.  The 
assessment paresthesia and questionable cervical disk.  In 
December 2005, history included paresthesia. On VA 
examination in June 2006, the Veteran complained of 
neuropathy of the hands.   The diagnosis was bilateral 
neuropathy.  



Analysis

On the basis of the service treatment records, peripheral 
neuropathy of the hands was not affirmatively shown to have 
had onset during service and service connection is not 
established under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that peripheral neuropathy of the hands 
was noted during service, that is, observed during service, 
the principles of service connection pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  

Moreover, in his original application for VA disability 
compensation in January 2006, the Veteran stated that the 
peripheral neuropathy had onset in 2005.  

The record does show that after service peripheral 
neuropathy, involving the hands, was first documented in 
2005, well beyond the one-year presumptive period for 
peripheral neuropathy as a chronic disease following 
separation from service in 1968 and service connection under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not 
established.

As for service connection based on the fact that the 
disability were first diagnosed after service under 38 C.F.R. 
§ 3.303(d), peripheral neuropathy of the hands is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the presence of 
the disability, therefore the determination as to the 
diagnosis or presence of the disability is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Peripheral neuropathy is not a simple medical condition, such 
as a broken leg, because the condition cannot be identified 
through the senses alone.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (Personal knowledge is that which is perceived 
through the use of the senses.).  For this reason, the Board 
determines that peripheral neuropathy is not a simple medical 
condition that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, competent medical evidence is 
required to substantiate the claim.  Also, where there is a 
question of medical causation, that is, medical evidence of 
an association or link between the claimed disability, first 
shown after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, experience, 
training, or education to offer a medical diagnosis or an 
opinion on medical causation, and to the extent the Veteran 
statements are offered as evidence of a diagnosis or of 
medical causation, the statements are not competent evidence 
and the statements necessarily are excluded as evidence in 
support of the claim.

While the record contains a diagnosis of peripheral 
neuropathy, involving the hands, there is no competent 
medical evidence of causation in the record and in the 
absence of medical evidence suggesting such an association, 
but is too equivocal or lacking in specificity to support a 
decision on the merits, and in the absence of credible 
evidence of continuity of symptomatology, there is no 
possible association with service, and VA is not required to 
further develop the claim by affording the Veteran a VA 
examination or by obtaining a VA medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange, but peripheral neuropathy is not on 
the list of diseases for which the presumption of service 
connection due to exposure to Agent Orange applies.  Acute 
and subacute peripheral neuropathy, which is on the list, is 
not shown as there is no competent evidence of transit 
peripheral neuropathy that appeared within weeks or months of 
exposure to Agent Orange and resolved within two years of the 
date of onset.  

The remaining question is whether the disability was actually 
caused by exposure to Agent Orange under Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Where as here there is a question of medical causation, that 
is, an association between peripheral neuropathy and exposure 
to Agent Orange, where a lay assertion of medical causation 
is not competent medical evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

As previously stated, the Veteran is not qualified through 
knowledge, experience, training, or education to offer such 
an opinion and therefore his statements are not competent 
evidence in support of the claim.



And as there is no competent evidence that peripheral 
neuropathy is actually caused by exposure to Agent Orange, 
service connection by direct causation due to exposure to 
Agent Orange is not established.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 34 F.3d 1039.

As there is no competent evidence of record favorable to the 
claim, the preponderance of the evidence is against the claim 
of service connection for peripheral neuropathy of the hands, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b)

ORDER

Service connection for peripheral neuropathy of the hands is 
denied.  


REMAND

On the claim of service connection for a skin condition to 
include as due to exposure to Agent Orange, the service 
treatment records show that in October 1967 the Veteran had a 
skin rash on his chin, and in July 1968 the Veteran was 
treated for a miliaria-type rash on the legs.  After service, 
in June 2005 VA records document a rash on the arm and a 
biopsy was done, but the results are not in the record.  On 
VA examination in June 2006, skin lesions were noted and the 
VA examiner stated that it would be speculative to relate the 
current condition to the rash in 1967 in service.  The 
examiner did not address the miliaria-type rash on the legs 
in 1968.  

In light of the above, further development under the duty to 
assist is needed before deciding the claim on the merits. 

On the claim for an initial higher rating for lumbar spinal 
stenosis, separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  In this case, there is only one VA 
examination and a reexamination is necessary to verify the 
current severity of the disability under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Obtain the report of a skin biopsy in 
June or October 2005 and the treatment 
records since October 2006 from the 
Dallas, Texas VA Medical Center. 

2. Afford the Veteran a VA examination to 
determine whether it is at least as 
likely as not that any current skin 
disorder is related to the miliaria-type 
rash on the legs in July 1968 in service. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation

The claims folder should be made 
available for review by the examiner. 

3.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to lumbar spinal stenosis.  

The examiner is asked to describe range 
of motion in degrees of flexion, 
extension, lateral flexion (right and 
left) and rotation (right and left); 
objective neurological abnormalities, if 
any; the severity of guarding or spasm, 
if any; spinal contour; and the total 
duration of incapacitating episodes, if 
any. 

The examiner should report any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion) as well 
as weakness, excess fatigability, 
incoordination, or pain on movement.  The 
examiner should also address whether 
there is additional loss of motion 
associated with flare-ups.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.

The claims folder should be made 
available to the examiner for review.

4.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


